ELECTRONIC RECORD
                                                                          MSH-Mf

COA#       03-11-00428-CR                         OFFENSE:        30.02F2


           Dromico Andree Washington
           a/k/a Andrew Washington a/k/a
           Dromico Andrew Washington, Sr.
STYLE:     v. The State of Texas                  COUNTY:         Bell

                       AFFIRMED ON
COA DISPOSITION:       REMAND                     TRIAL COURT:    426th District Court



DATE: 08/06/14                      Publish: NO   TC CASE #:      66578




                         IN THE COURT OF CRIMINAL APPEALS


         Dromico Andree Washington a/k/a
         Andrew Washington a/k/a Dromico
         Andrew Washington, Sr. v. The State
STYLE:   of Texas                                      CCA#:              i\ 3* wy
         Pro sE                       Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         ^/Vj^7)                                       JUDGE:

DATE:        OilItints'                                SIGNED:                           PC:

JUDGE:                                                 PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD